Bell, J.
1. “The statute of August 14, 1914 (Ga. L. 1914, p. 88) provides that no child .under the age of fourteen years shall be employed by, or permitted to work in or about any mill, factory, laundry, manufacturing establishment, or place of amusement; and any person, agent, or representative of any firm or corporation violating any provision of this act, or any parent, guardian, or other person standing in parental relationship to any child, who shall hire or place for employment or labor any such child under the age limits in any of the above establishments, shall be guilty of a misdemeanor.”
2. “ Where in violation of the above statute a child under the age of fourteen years is employed in any of the prohibited establishments above named, and while so employed is killed, his mother,- who' is dependent upon him in whole or in part for a support, is not es-topped from bringing an action for the recovery of the value of his life although the father is living, where she did not hire or place the child in such plant, otherwise than by knowing he worked there and by receiving his wages. Under such circumstances the mother would not be in pari delicto with the corporation in whose employment the child was when killed.”
3. “ There was conflict in the evidence, and the verdict which was directed excluded reasonable deductions and inferences from testimony which might have authorized a different verdict.”
4. This was an action by a mother for damages for the homicide of her son of the alleged age of thirteen years, against his employer. The action of the trial court in directing a verdict for the defendant was affirmed by this court at the March term, 1922 (28 Ga. App. 406, 111 S. E. 441). The above quotations are taken from the decision of the Supreme Court reversing the judgment of this court on certiorari sued out by the plaintiff’; in accordance with which our judgment of affirmance is vacated, our former opinion withdrawn, and the judgment of the trial court directing the verdict is reversed. Hodges v. Savannah *295Kaolin Co., 155 Ga. 143 (116 S. E. 303).
Decided May 21, 1923.
Sibley & Sibley, for plaintiff.
Harris, Harris & Witman, F. P. Mclntire, G. H. Carswell, for defendant.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.